Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 22, 2022

                                     No. 04-22-00261-CR

                                 Jose Manuel VILLAGRAN,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR3653B
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER

        Appellant’s brief was originally due November 14, 2022. We granted appellant’s first
motion for extension of time, extending the deadline for filing the brief to December 14, 2022.
On December 22, 2022, appellant filed a motion requesting an additional extension of time to
file the brief until January 13, 2023, for a total extension of 60 days. After consideration, we
GRANT the motion and ORDER appellant to file his brief by January 13, 2023. Further
requests for extension of time will be disfavored.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court